PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054,810
Filing Date: 3 Aug 2018
Appellant(s): Ramos et al.



__________________
Mr. Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.



(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Engelke (20180270350).

As per claim 1, Engelke (20180270350) teaches: A computer-implemented method comprising: receiving, by a processor, a plurality of user interaction events during a user interaction window (as a display for showing the transcription text – par 0101), wherein each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service (as ASR server providing a transcription to a call assistant – para 0024, 0029) or a no-intent matching event from a natural language processing (NLP) service (As displaying the transcripted text for correction – para 0104);
 receiving, by the processor, a respective transcription confidence score from the STT service for each of the plurality of user interaction events (as a confidence factor applied to the transcribed audio to text – para 0125);


As per claim 2, Engelke (20180270350) teaches the computer-implemented method of claim 1, wherein the determination of how to respond comprises: determining to delay a callback to the user; and determining a reason to delay the callback (as delaying the display – para 0130, and determining why the delay is occurring – para 0125-0126). 

As per claim 3, Engelke (20180270350) teaches the computer-implemented method claim 2, further comprising: subsequent to an end of the user interaction window, providing, by the processor, the instructions to cause the callback and the reason to the user (as providing reasons for the call back, such as a request for call assistance – para 0121, looking back at para 0117-0119). 

As per claim 4, Engelke (20180270350) teaches the computer-implemented method of claim 1, wherein the determination of how to respond comprises: during the user interaction 

As per claim 5. Engelke (20180270350) teaches the computer-implemented method of claim 1, further comprising: determining, by the processor, an average word count for the plurality of user interaction events, wherein the determination of how to respond is based, at least in part, on the average word count (as tracking the word count for a particular HU, to distinguish between the CA – para 0345). 

As per claim 6, Engelke (20180270350) The computer-implemented method of claim 1, wherein a low-quality voice transcription event comprises a respective confidence value of less than 0.1 (as determining a confidence factor for the transcription – para 0125; examiner notes that it is old and notoriously well known to have confidence factors between 0 and 1, and that a factor of .1 is a design choice).

As per claim 7, Engelke (20180270350) teaches the computer-implemented method of claim 1, further comprising: determining, by the processor, that multiple conversations are occurring in an environment of the user (as distinguishing the main users voice from other voices – para 0176). 

As per claim 8, Engelke (20180270350) The computer-implemented method of claim 1, further comprising: determining, by the processor, that a volume at which the user is speaking is 

As per claim 9, Engelke (20180270350) teaches the computer-implemented method of claim 1, further comprising: receiving a late user interaction event occurring after the user interaction window has ended; and wherein the determination of how to respond is based at least in part on the late user interaction event and one or more of the plurality of user interaction events (as purposely delaying the feedback to account for either a late input, improving accuracy, or correct errors – para 0119, 0121, 0123 – and, context as well – para 0120). 
As per claim 10, Engelke (20180270350) teaches the computer-implemented method of claim 1, wherein the determination of how to respond comprises: determining contextual help to include in a callback to the user (as seeking help from a second call assistant to provide improved transcription accuracy – para 0125-0126). 
Claims 11-19 are system claims that perform the method steps of claims 1-10 above and as such, claims 11-19 are similar in scope and content to claims 1-10 above; therefore, claims 11-19 are rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Engelke (20180270350) teaches a processor/display/and hardware, executing the steps (para 0024).
Claim 20 is a computer program product including a computer readable storage medium performing the steps of claims 1-10 above and as such, claim 20 is similar in scope and content as claims 1-10 above and therefore, claim 20 is rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Engelke (20180270350) teaches hardware executing the steps (para 0024).

(2) Response to Argument

Appellant’s arguments start on pp 9 of the Appeal Brief.  As a matter of claim scope clarification, regarding Appellants synopsis on pp 9 lines 1-5 of the Appeal Brief, repeated below:
Claim 1
Independent claim 1 recites, in part, the limitations of "receiving, by a processor, a plurality of user interaction events during a user interaction window, wherein each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP) service." 

Examiner notes that the above mentioned claim elements are non-functional descriptive; and using BRI, and looking at applicants specification, para 0033, Example 3, and para 0031, 0032, the claimed 'comprises' is descriptive -- ie, there is NO ACTION VERB, performing the STT recognition, there is NO ACTION VERB marking the audio/speech as low quality, there is NO ACTION VERB marking the audio/speech as a no-intent matching.
Therefore: 
"receiving, by a processor, a plurality of user interaction events during a user interaction window, wherein each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP) service."

"receiving an audio recording/data” (claimed 'event') of a user, that contains 'noisy speech/audio” 
Returning to Appellants arguments; on pp 9 line 6 --  pp 11 line 6, reproduced below with the relevant summary point being highlighted: 
Referring to page 3 of the First Office Action, the Examiner cited portions of Engelke that describes how a call assistant (CA) can caption a hearing user's (HU) voice signal with text that can be subsequently read by the assisted user (AU) (e.g., someone who is hearing impaired).
Independent claim 1 further recites, in part, the limitations of "receiving, by the processor, a respective transcription confidence score from the STT service for each of the plurality of user interaction events." Regarding these limitations, the Examiner presented the following findings of fact on page 3 of the First Office Action: 
receiving, by the processor, a respective transcription confidence score from the STT service for each of the plurality of user interaction events (as a confidence factor applied to the transcribed audio to text - para 0125)
Paragraph [0125] describes situations in which voice-to-text software takes over from the call assistant (CA) and a server 30 is programmed to determine if transcription accuracy is degraded. If so, the server 30 can re-link the call assistant (CA) to increase the accuracy of the text transcription. This is accomplished in that the "server 30 may assign a confidence factor to each word in the automated text based on how confident the server is that the word has been accurately transcribed." As further described in paragraph [0125], "[w]here the confidence factor is below a threshold level, server 30 may re-link to a CA to increase transcription accuracy."
Independent claim 1 further recites, in part, the limitations of "for a one of the plurality of user interaction events, determining, by the processor, how to respond to a user providing the user interaction events based on how many events comprise the plurality of events and the transcription confidence score for the one event." Regarding these limitations, the Examiner presented the following findings of fact on pages 3 and 4 of the First Office Action:
for a one of the plurality of user interaction events, determining, by the processor, how to respond to a user providing the user interaction events based on how many events comprise the plurality of events and the transcription confidence score for the one event (as, relinking the call assistant to edit the transcription if there is a number of events that are not accurately transcribed - para 0125-0126)
Appellant respectfully disagrees with the Examiner's analysis.
The claims recite "determining ... how to respond to a user providing the user interaction events." However, the teachings in paragraphs [0125]-[0126] of Engelke do not describe responding to a user providing the user interaction events. The "user providing the user interaction events" would be the hearing user (HU) who is providing the speech being transcribed. However, no response is provided to the hearing user (HU). Instead, a transcript is being provided (either by the voice-to-text software or the call assistant (CA) or the combination of the two) to the assisted user (AU). As described in paragraph [0126], "when an AU selects a 'help' button to re-link to a CA, partial call assistance may be provided instead of full CA service." Here, the response is being provided to the assisted user (AU) - not the hearing user (HU).
The Examiner's analysis subsequently refers to "determining when the call assistant is performing adequately and if not, forwarding to a second call assistant, or modifying the speed of the displaying based on how far behind the transcription." However, none of this is a determination of "how to respond to a user providing the user interactions." All of these actions are taking place outside of the knowledge of the hearing user (HU), which is the user that is providing the speech (i.e., the alleged user interaction events).

Examiner disagrees and argues:
 #1) in para 0125/0126, Engelke teaches that the system decides to respond, via error determination, to correct the errors; one ‘decision response’, is for the system “to automatically re-link to a CA to increase accuracy” – para 0125; and a second ‘decision response’, is allowing the AU to request partial service from the CA – see para 012
	#2) the error correction/accuracy issues, as noted in para 0125/0126, ARE shown/presented  -- see Fig. 37, AND to the HU (hearing user), in the embodiment wherein the HU device has a display – see para 228 of Engelke, reproduced as follows:
	Where an HU device has a display (e.g., a smart phone, a tablet, etc.), the accuracy value(s) may be presented via that display in at least some cases. To this end, see the smart phone type HU device 800 in FIG. 24 where an accuracy rate is displayed at 802 for a call with an AU. It is expected that seeing a low accuracy value would encourage an HU to try to annunciate words more accurately or slowly to improve the value.

Returning to Appellants arguments; on pp 11 line 8 --  pp 11 line 15, reproduced below with the relevant summary point being highlighted:

Additionally, the claims require that the determining is based upon "how many events comprise the plurality of events and the transcription confidence score for the one event." This limitations requires that the determining involves at least two factors: (i) the number (i.e., "how many") of events in the plurality of events, and (ii) the transcription confidence score for a single event (i.e., "for the one event"). Assuming, for sake of argument, that the confidence factor described by Engelke corresponds to the claimed "transcription confidence score," Appellant has been unable to identify a teaching that corresponds to the claimed "how many events comprise the plurality of events" and that this teaching is used in the claimed determining.

Examiner disagrees and argues:
 #1) in Figure 37, Engelke shows correction of ‘an event’ (correction of ‘what to you think’), among a plurality of events (the AU ‘I think that works on my end. What time were you thinking’; and the HU ‘How about 2 at John’s ?’)  and in para 0125, wherein a confidence factor is measured over these ‘events’ – either over the spoken event, or, over a period of time (e.g., 45 seconds).  Therefore, Engelke meets the claim scope.

Returning to Appellants arguments; on pp 11 line 17 --  pp 12 line 10, reproduced below with the relevant summary point being highlighted:

Claim 1 concludes by reciting, in part, the limitations of "providing, by the processor, instructions to cause the determined response to be presented to the user in accordance with the determination of how to respond." Regarding these limitations, the Examiner presented the following findings of fact on pages 3 and 4 of the First Office Action providing, by the processor, instructions to cause the determined response to be presented to the user in accordance with the determination of how to respond (as 
Appellant respectfully disagrees with the Examiner's analysis.  As noted, above, the Examiner's analysis refers to "determining when the call assistant is performing adequately and if not, forwarding to a second call assistant, or modifying the speed of the displaying based on how far behind the transcription." However, the claims require "the determined response to be presented to the user in accordance with the determination of how to respond." The "user" in this language necessarily refers back to the claimed "a user providing the user interaction events." However, as argued above, the user providing the user interaction events is the hearing user (HU). However, this "determined response" is not being presented to the hearing user (HU). Thus, Engelke fails to identically disclose the limitations at issue.

Examiner disagrees and argues:
 #1) in para 0125/0126, Engelke teaches that the system decides to respond, via error determination, to correct the errors; one ‘decision response’, is for the system “to automatically re-link to a CA to increase accuracy” – para 0125; and a second ‘decision response’, is allowing the AU to request partial service from the CA – see para 012
	#2) the error correction/accuracy issues, as noted in para 0125/0126, ARE shown/presented  -- see Fig. 37, AND to the HU (hearing user), in the embodiment wherein the HU device has a display – see para 228 of Engelke, reproduced as follows:
	Where an HU device has a display (e.g., a smart phone, a tablet, etc.), the accuracy value(s) may be presented via that display in at least some cases. To this end, see the smart phone type HU device 800 in FIG. 24 where an accuracy rate is displayed at 802 for a call with an AU. It is expected that seeing a low accuracy value would encourage an HU to try to annunciate words more accurately or slowly to improve the value.




Returning to Appellants arguments; on pp 12 line 12 --  pp 15 line 3, examiner notes:
Firstly) that this portion of the Appeal Brief is in response to examiner arguments in the final office action, AND NOT addressing the OA rejection;
Secondly) the majority of the points made, have already been made in the Appeal Brief, and,
Thirdly) nonetheless, examiner has reproduced below with the relevant summary points being highlighted (with repeated rebuttal following):
The above-reproduced arguments (incorporated herein) were previously-presented on pages 2-6 of the Request for Reconsideration dated June 25, 2020 (hereinafter the First Response). The Examiner's response to these arguments is found on page 7 of the Second Office Action. Initially, the Examiner asserted the following:	
As to applicants arguments starting on pp 4 of the response, with respect to “determining... how to a user providing the user interaction events”, examiner argues that the hearing user, the assisted user, and the call assistant, all provide ‘user interaction events’, which can be read on the broad claim scope ‘a user providing the user interaction events’ - examiner further argues that a user interaction event is not limited to user’s speech.
Here, the Examiner's examination approach is revealed - construe the claims so broadly as to remove much of the distinctiveness from the claims.
The Examiner construes the claimed "user" to be one of a call assistant (CA), hearing user (HU), or assisted user (AU). The Examiner also argues that "a user interaction event is not limited to user’s speech." There are multiple problems with the Examiner's analysis.
First, the claims require that "each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP service)." Construed consistently with Appellant's specification, both the "low quality voice transcription event" and the "non-intent matching event" refer to events based upon a user's speech that are either hard to understand (i.e., "low quality voice transcription event") or the user's speech is understood but an intent of the user cannot be 1 Consequently, the Examiner's claim construction that "a user interaction event is not limited to user’s speech" is simply unreasonable. Moreover, the Examiner's analysis is silent as to what within Engelke identically discloses the claimed "user interaction event."
The claim recites "a user providing the user interaction events." Consequently, the claims require that the "user" be the one the provides "the user interaction events" and that "each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP service)." The Examiner has alleged that the call assistant (CA), hearing user (HU), or assisted user (AU) could be the "user providing the user interaction events." However, as noted above, since the Examiner has not specifically identified what, within Engelke, identically discloses the claimed "user interaction events," Appellant has no way to determine whether the call assistant (CA), hearing user (HU), or assisted user (AU) could be the "user providing the user interaction events." This point aside, when the term "user interaction events" is properly construed to include events deriving from speech that are either hard to understand or understandable without a discernable event, the only user within Engelke that is capable of providing such "user interaction events" is the hearing user (HU).
The Examiner's response to Appellant's arguments of record concludes as follows;
As to applicants arguments on pp 5 of the response, examiner argues that the recited sections, para 0125-0126 of Engelke, shows as a measure of confidence scores, a certain number of words with less confidence, over a section of words (100), or over a period of time (45 sec) - ie, the system measure accuracy based on number of events (# of poor words over 100 words) and the confidence score for the one event (the accuracy of the word); or alternatively, over a period of time (the ‘one event’ can be the singular poor word, or an accumulation of poor words); hence Engelke meets the current claim scope.
The Examiner, however, has not addressed Appellant's arguments of record. Rather, the Examiner merely repeats what paragraph [0125]-[0126] of Engelke teaches.
The arguments on page 5 of the First Response to which the Examiner is responding are the following. The claims require that the determining is based upon "how many events comprise the plurality of events and the transcription confidence score for the one event." In other words, the determining involves at least two factors: (i) the number (i.e., "how many") of events in the plurality of events, and (ii) the transcription confidence score for a single event (i.e., "for the one event"). Assuming, for sake of argument, that the confidence factor described by Engelke corresponds to the claimed "transcription confidence score," Appellant has been unable to identify a teaching that corresponds to the claimed "how many events comprise the plurality of events" and that this teaching is used in the claimed determining (i.e., "determining ... how to respond to a user providing the user interaction events").
The Examiner's response does not address "the number of events in the plurality of events." The Examiner refers to "a section of words (100)." However, the teaching in paragraph [0125] (i.e., "confidence factors over a most recent number of words (e.g., 100) or a most recent period (e.g., 45 seconds)") merely describe the scope (i.e., a number of words or a time period) of an event to which a confidence factor is assigned. Each of these words do not get a confidence score (or confidence factor, as taught by Engelke) so as to correspond to the claimed "receiving ... a respective transcription confidence score ... for each of the plurality of user interaction events." Rather, the confidence factor of Engelke is determined for that particular scope.
This point aside and as noted above, the claimed "how many events comprise the plurality of events" is used in the claimed determining (i.e., "determining ... how to respond to a user providing the user interaction events"). However, paragraph [0125] does not teach that the "confidence factor" is used to determine how to respond to a user providing the user interaction events. Rather, paragraph [0125] that the confidence factor is used to determine whether the server 30 re-links to the call assistant (CA) to increase transcription accuracy. Notably, the confidence factor alone is being used - not in addition to "how many events comprise the plurality of events," as claimed. In other words, Engelke teaches that if the automated voice-to-text transcription has a low confidence factor, then a human (i.e., the call assistant (CA)) is linked back into the process to improve transcription of the call. This has nothing to do with determining "how to respond to a user providing the user interaction events." Rather, paragraph [0125] describes a process for transcribing the call.


Examiner disagrees and argues:
 #1) Regarding:
Independent claim 1 recites, in part, the limitations of "receiving, by a processor, a plurality of user interaction events during a user interaction window, wherein each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP) service." 

Examiner posits that the above mentioned claim elements are non-functional descriptive; and using BRI, and looking at applicants specification, para 0033, Example 3, and para 0031, 0032, the claimed 'comprises' is descriptive -- ie, there is NO ACTION VERB, performing the STT recognition, there is NO ACTION VERB marking the audio/speech as low quality, there is NO ACTION VERB marking the audio/speech as a no-intent matching.  Therefore: 
"receiving, by a processor, a plurality of user interaction events during a user interaction window, wherein each of the user interaction events comprises one of a low quality voice transcription event from a speech-to-text (STT) service or a no-intent matching event from a natural language processing (NLP) service."
Is equivalent to, "receiving an audio recording/data” (claimed 'event') of a user, that contains 'noisy speech/audio”

#2)	in Figure 37, Engelke shows correction of ‘an event’ (correction of ‘what to you think’), among a plurality of events (the AU ‘I think that works on my end. What time were you thinking’; and the HU ‘How about 2 at John’s ?’)  and in para 0125, wherein a confidence factor is measured over these ‘events’ – either over the spoken event, or, over a period of time (e.g., 45 seconds).  Therefore, Engelke meets the claim scope.
#3) 	in para 0125/0126, Engelke teaches that the system decides to respond, via error determination, to correct the errors; one ‘decision response’, is for the system “to automatically re-link to a CA to increase accuracy” – para 0125; and a second ‘decision response’, is allowing the AU to request partial service from the CA – see para 012;
the error correction/accuracy issues, as noted in para 0125/0126, ARE shown/presented  -- see Fig. 37, AND to the HU (hearing user), in the embodiment wherein the HU device has a display – see para 228 of Engelke, reproduced as follows:
Where an HU device has a display (e.g., a smart phone, a tablet, etc.), the accuracy value(s) may be presented via that display in at least some cases. To this end, see the smart phone type HU device 800 in FIG. 24 where an accuracy rate is displayed at 802 for a call with an AU. It is expected that seeing a low accuracy value would encourage an HU to try to annunciate words more accurately or slowly to improve the value.

Returning to Appellants arguments; on pp 16 line 6 --  pp 16 line 22, reproduced below with the relevant summary point being highlighted:
Claim 2
Dependent claim 2 recites, in part, the limitations of "the determination of how to respond comprises: determining to delay a callback to the user; and determining a reason to delay the callback." Referring to page 4 of the Second Office Action, the Examiner presented the following analysis:
As per claim 2, Engelke (20180270350) teaches the computer-implemented method of claim 1, wherein the determination of how to respond comprises: determining to delay a callback to the user; and determining a reason to delay the callback (as delaying the display - para 0130, and determining why the delay is occurring - para 0125-0126).
The reference of "delay" in paragraph [0130] of Engelke has nothing to do with "determining to delay a callback to the user." In fact, paragraph [0130] makes no mention of a callback to the user. Rather, paragraph [0130] teaches that the assistant user (AU) has recognized that there is a delay between what the hearing user (HU) is stating and the accompanying captioning (i.e., speech-to-text). Thus, there is no teaching of determining to delay anything in Engelke. Thus, Engelke further fails to identically disclose the limitations at issue.

Examiner disagrees and argues:

#1) as to the argument against ‘callback’, examiner notes that applicants definition of ‘callback’ is really, a prompt back to a user, voice/text/or_both – see applicants specification, para 0024, the UI (user interaction) window; that is used for ‘callback’ – ie, a return prompt with corrections – para 0037 – in the UI window.  Therefore, Engelke prompt/feedback display, applies to applicants claimed ‘callback’ –ie, ‘callback’ is NOT a PHONE CALL ALONE. 
#2) as to the argument 'there is no teaching to delay anything', examiner disagrees and notes Engelke, para 0604, pausing the return response so that the real time corrections occur in alignment with the Hearing User.  Reflecting upon the previously presented discussion regarding para 0125/0126 of Engelke, the corrected feedback via CA (Either automatic or partially) to the AU and HU (fig. 37 – SHOWING ‘prompt with feedback to the user with corrections’, AND in the embodiment wherein the HU device HAS a display – see para 228 of Engelke, reproduced as follows:
	Where an HU device has a display (e.g., a smart phone, a tablet, etc.), the accuracy value(s) may be presented via that display in at least some cases. To this end, see the smart phone type HU device 800 in FIG. 24 where an accuracy rate is displayed at 802 for a call with an AU. It is expected that seeing a low accuracy value would encourage an HU to try to annunciate words more accurately or slowly to improve the value.


Returning to Appellants arguments; on pp 17 line 1 --  pp 17 line 23, reproduced below with the relevant summary point being highlighted:

Claim 3
Dependent claim 3 recites, in part, the limitations of "subsequent to an end of the user interaction window, providing, by the processor, the instructions to cause the callback and the reason to the user." Referring to page 4 of the Second Office Action, the Examiner presented the following analysis:
As per claim 3, Engelke (20180270350) teaches the computer-implemented method claim 2, further comprising: subsequent to an end of the user interaction window, providing, by the processor, the instructions to cause the callback and the reason to the user (as providing reasons for the call back, such as a request for call assistance - para 0121, looking back at para 0117-0119).
Again, the Examiner's analysis is ambiguous as to what features in Engelke correspond to the claimed limitations. The claim language refers to a "callback" yet nothing in the Examiner's cited passages refer to a callback.
Paragraph [0121] refers to the assisted user (AU) requesting call assistance. However, the assisted user (AU) of Engelke is not the user that generates the user interaction events - the hearing user (HU) generates the user interaction events. This requires that the hearing user (HU) be the one that receives the callback but nothing in paragraph [0121] or [0117]-[0119] describes a callback to the hearing user (HU). Additionally, this requires that the instructions to cause the callback be presented to the hearing user (HU). However, no such instructions are presented to the hearing user (HU). Instead, the assisted user (AU) of Engelke is the one that selects a help button to receive call assistance

Examiner disagrees and argues:

#1) 	as to the argument against ‘callback’, examiner notes that applicants definition of ‘callback’ is really, a prompt back to a user, voice/text/or_both – see applicants specification, para 0024, the UI (user interaction) window; that is used for ‘callback’ – ie, a return prompt with corrections – para 0037 – in the UI window.  Therefore, Engelke 
#2) 	as to the argument 'there is no teaching to delay anything', examiner disagrees and notes Engelke, para 0604, pausing the return response so that the real time corrections occur in alignment with the Hearing User.  
The 'callback' is, when the AU see's too many errors, and re-establishes a link to another review by the CA -- see para0118-0119  Reflecting upon the previously presented discussion regarding para 0125/0126 of Engelke, the corrected feedback via CA (Either automatic or partially) to the AU and HU (fig. 37 – SHOWING ‘prompt with feedback to the user with corrections’, AND in the embodiment wherein the HU device HAS a display – see para 228 of Engelke, reproduced as follows:
Where an HU device has a display (e.g., a smart phone, a tablet, etc.), the accuracy value(s) may be presented via that display in at least some cases. To this end, see the smart phone type HU device 800 in FIG. 24 where an accuracy rate is displayed at 802 for a call with an AU. It is expected that seeing a low accuracy value would encourage an HU to try to annunciate words more accurately or slowly to improve the value.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
Conferees:
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658    

                                                                                                                                                                                                    /PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.